 



Exhibit 10.21.1
OUTSIDE DIRECTORS COMPENSATION
Effective February 23, 2006

     
Annual Retainer
  $17,500 per quarter, payable in cash or as otherwise elected by a
non-management director (an “Outside Director”) pursuant to the Deferred
Compensation Plan (“Deferred Plan”).1
 
   
Annual Option Grant2
  An annual option grant to acquire common shares equal to $210,000 divided by
the closing price of the Company’s common shares on the date the Company’s
Annual Meeting of Shareholders (“Grant Date Closing Price”); one year cliff
vest.
 
   
Annual Restricted Share Unit
Grant2
  An annual restricted share unit grant of the number of restricted share units
equal to $90,000 divided by three, divided by the grant Date Closing Price; one
year cliff vest.
 
   
Initial Option Grant2
  Upon first appointment or election to the Board, each Outside Director to
receive an initial option grant to acquire common shares equal to $210,000
divided by the closing price on the grant date; one year cliff vest.
 
   
Initial Restricted Share Unit
Grant2
  Upon first appointment or election to the Board, each Outside Director to
receive an initial RSU grant equal to $90,000 divided by three, divided by the
closing price on the Grant date; one year cliff vest.
 
   
Non-management Presiding Director Retainer
  Additional retainer is $3,750 per quarter, payable in cash or as elected under
Deferred Plan.
 
   
Audit Committee Chair
  Additional retainer is $3,750 per quarter, payable in cash or as elected under
Deferred Plan.
 
   
Human Resources and Compensation Committee Chair
  Additional retainer is $2,000 per quarter, payable in cash or as elected under
Deferred Plan.
 
   
Nominating and Governance Committee Chair
  Additional retainer is $1,500 per quarter, payable in cash or as elected under
Deferred Plan
 
   
Audit Committee retainer
  Additional retainer is $500 per quarter for serving on Audit Committee,
payable in cash or as elected under Deferred Plan.
 
   
Per meeting fee
  Special meeting fee for attendance at “excess meetings”: $1,500 for a full
day; $750 for a half day or less. An “excess meeting” is a meeting attended
after the Outside Director has attended a number of meetings equal to the number
of regular quarterly board meetings, plus the number of regular committee
meetings associated with regular quarterly board meetings, plus two. An excess
meeting excludes attendance by a non-committee member and written actions.
 
   
 
  Prior to payment, any excess meeting fees must be approved by the Human
Resources and Compensation Committee of the Board.
 
   
 
  Total meeting fees in this category will not exceed $25,000 in any fiscal
year. Payable in cash or as elected under the Deferred Plan.

 

1   The Company reimburses Outside Directors for reasonable expenses incurred in
the course of traveling to and from Company Board and committee meetings and
other Board-related events or Company business. It also reimburses directors for
reasonable expenses of attendance by a director at one continuing education
program a year. On May 2, 2007, the Board approved an amendment to its director
reimbursement policy to provide that if travel, meals and other reasonable
out-of-pocket expenses of the spouse of a director are at the request and for
the benefit of the Company, with the approval of the Chairman of the Board, the
spouse of a director will be entitled to reimbursement of expenses in accordance
with the policy. Other travel by a spouse of a director is paid for by the
director or spouse individually. The Company provides a tax reimbursement to
directors for income attributed to them arising out of reimbursement of expenses
for spousal travel as provided in the policy.   2   Awards granted pursuant to
the Amended and Restated Outside Directors’ Equity Incentive Plan, as amended.

 



--------------------------------------------------------------------------------



 



     
Ad hoc Committee retainer
  When ad hoc committees are formed to address extraordinary events, the Board
will determine an annual retainer to be paid to ad hoc committee members based
upon expected effort required. Total fees in this category will not exceed
$25,000 in any fiscal year. Payable in cash or as elected under the Deferred
Plan.

2